

116 HR 3645 IH: Correct the Census Count Act
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3645IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. Clay (for himself, Ms. Clarke of New York, Ms. Norton, Mr. Pocan, Mrs. Watson Coleman, Mr. Grijalva, Ms. Kelly of Illinois, Mr. Rush, Mrs. Beatty, Mr. Pascrell, Ms. Pressley, Ms. Schakowsky, Mr. Carson of Indiana, Ms. Lee of California, Mr. Raskin, Mr. Danny K. Davis of Illinois, Ms. Moore, Ms. Johnson of Texas, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 13, United States Code, to provide that individuals in prison shall, for the
			 purposes of a decennial census, be attributed to the last place of
			 residence before incarceration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Correct the Census Count Act. 2.Residence of incarcerated individualsSection 141 of title 13, United States Code, is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
				
					(g)
 (1)Effective beginning with the 2030 decennial census of population, in taking any tabulation of total population by States under subsection (a) or (c), the Secretary shall, with respect to an individual incarcerated in a State or Federal correctional center as of the date on which such census is taken, attribute such individual to such individual’s last place of residence before incarceration.
 (2)In carrying out this subsection, the Secretary shall consult with each State department of corrections and the Bureau of Prisons to collect the information necessary to make the determination required under paragraph (1)..
			